Name: Commission Regulation (EEC) No 140/81 of 16 January 1981 on an invitation to tender for the refund on export of milled long-grain rice to Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 15/ 10 Official Journal of the European Communities 17. 1 . 81 COMMISSION REGULATION (EEC) No 140/81 of 16 January 1981 on an invitation to tender for the refund on export of milled long-grain rice to Poland HAS ADOPTED THIS REGULATION : Article 1 1 . An invitation to tender is hereby opened for the export refund referred to in Article 4 of Regulation (EEC) No 1431 /76 . 2 . The invitation to tender shall cover a maximum of 15 000 tonnes of milled long-grain rice for export to Poland . 3 . The invitation to tender shall be open until 31 March 1981 . During that period, weekly invitations to tender shall be issued and the dates for submission of tenders shall be determined in the notices of invita ­ tion to tender. 4 . The invitation to tender shall take place in accor ­ dance with the provisions of Regulation (EEC) No 584/75 and with the following provisions . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice (*), as last amended by the Act of Accession of Greece (2), and in particular Article 17 thereof, Having regard to Council Regulation (EEC) No 1431 /76 of 21 June 1976 laying down general rules for granting export refunds on rice and criteria for fixing the amount of such refunds (3), and in particular Article 4 thereof, Whereas the European Council , at its meeting on 1 and 2 December 1980 , agreed to assist Poland to purchase certain agricultural products within the Community ; whereas the quantities of rice available on the Community market make it possible to place 15 000 tonnes of milled long-grain rice at Poland 's disposal at reduced prices ; Whereas, for this purpose, the provision in Article 4 of Regulation (EEC) No 1431 /76 which lays down that the level of the export refund may be fixed, as appropriate, by means of the tender procedure, should be implemented ; Whereas it should be stated that the provisions of Commission Regulation (EEC) No 584/75 of 6 March 1975 laying down detailed rules for the application of the system of tendering for export refunds on rice (4), as amended by Regulation (EEC) No 3491 /80 (5 ), apply to this invitation to tender ; Whereas, however, in view of the specific objectives of the operation in question , appropriate measures should be taken to ensure that the product qualifying for the export refund does reach the intended destina ­ tion ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals , Article 2 A tender shall be valid only if (a) it covers a quantity for export of at least 500 tonnes but not more than 1 000 tonnes ; (b) it is accompanied by an application for an export licence lodged by the tenderer and by an applica ­ tion for advance fixing of the refund for the desti ­ nation in question , drawn up pursuant to Article la of Regulation (EEC) No 584/75 ; (c) it is accompanied by proof of an undertaking to purchase by the Polish authorities covering the invitation to tender in question and a given quan ­ tity ; (d) it provides all the information laid down in Article 2 (2) of Regulation (EEC) No 584/75 . Tenders may not be withdrawn . (&gt;) OJ No L 166, 25 . 6 . 1976, p . 1 . Article 3 ( 2 ) OJ No L 291 , 19 . 11 . 1979 , p . 17 . ( 3 ) OJ No L 166 , 25 . 6 . 1976, p . 36 . (4 ) OJ No L 61 , 7 . 3 . 1975 , p . 25 . The security referred to in Article 3 of Regulation (EEC) No 584/75 shall be 50 ECU/tonne .(5 ) OJ No L 365, 31 . 12 . 1980 , p . 15 . 17. 1 . 81 Official Journal of the European Communities No L 15/ 11 Article 4 If no tenders are submitted, the Member States shall inform the Commission accordingly within the same time limit as that given in the above subparagraph .1 . The security referred to in Article 3 shall bereleased (a) if the tender was not accepted ; Article 7 The time set for submitting tenders shall be Belgian time . Article 8 (b) except in cases of force majeure, for quantities of the product for which the tenderer provides proof of import into Poland . Such proof shall be provided pursuant to the provi ­ sions of Article 20 of Regulation (EEC) No 2730/79 ( i ). 2 . In cases of force majeure, the provisions of Articles 36 and 37 of Regulation (EEC) No 3183/80 (2 ) shall apply. Article 5 1 . On the basis of tenders submitted, the Commis ­ sion shall decide , in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 1418 /76 :  either to fix a maximum export refund, taking account of the criteria laid down in Articles 2 and 3 of Regulation (EEC) No 1431 /76,  or not to take any action on the tenders . 2 . Where a maximum export refund is fixed, an award shall be made to the tenderer or tenderers whose tenders are at or below the maximum export refund level . 1 . Notwithstanding the provisions of Article 21 ( 1 ) of Regulation (EEC) No 3183/80 , export licences issued within this standing invitation to tender shall , for the purposes of determining their period of validity, be considered as having been issued on the day the tender was submitted . 2 . The licences shall be valid from their date of issue, within the meaning of paragraph 1 , until the end of the second month following. Article 9 The time limit for submission of tenders for the first partial invitation to tender shall expire on 29 January 1981 at 1 p.m . (Belgian time). The final date for submission of tenders is hereby fixed at 26 March 1981 . Article 6 Article 10 Tenders submitted must reach the Commission through the Member States not later than one and a half hours after expiry of the time limit for weekly submission of tenders as laid down in the notice of invitation to tender. They must be transmitted in accordance with the table given in the Annex . This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 January 1981 . For the Commission The President Gaston THORN (') OJ No L 317, 12 . 12 . 1979, p . 1 . 2 OJ No L 338 , 13 . 12 . 1980 , p . 1 . No L 15/ 12 Official Journal of the European Communities 17. 1 . 81 ANNEX Weekly invitation to tender for the refund on export of milled long-grain rice to Poland End of the time limit for submission of tenders (date/time) 1 2 3 Serial number Quantities Amount of the export refund of tenderers in tonnes in national currency per tonne 1 2 3 4 5 etc.